Citation Nr: 1539788	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cognitive or acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar II disorder, and a mood disorder not otherwise specified (NOS), to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to September 1990, from August 1991 to December 1991, and from November 1997 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded by the Board in November 2011 and July 2014.

In his May 2008 substantive appeal, the Veteran requested to testify at a Travel Board hearing at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in January 2010.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current cognitive or acquired psychiatric disorder as a result of exposure to chemicals during active duty service.  The Veteran first underwent VA examination in connection with his claim in March 2007.  The examiner did not diagnose any cognitive or acquired psychiatric disorder.  In November 2011, the Board remanded the claim so that an additional examination and opinion could be obtained.  The Veteran again underwent VA examination in January 2012.  The examiner diagnosed bipolar II disorder and opined that the disorder pre-existed and was not aggravated by the Veteran's active duty service.  In July 2014, the Board again remanded the claim for an addendum opinion, as the January 2012 examiner did not provide a sufficient rationale for the stated opinion and did not provide sufficient medical evidence to decide the appeal.  In an August 2014 addendum, the examiner opined that there was not clear and unmistakable evidence that the Veteran had bipolar II disorder that pre-existed active duty service, as there was no evidence that the Veteran was diagnosed with bipolar II or any other mood disorder prior to enlistment.  However, the examiner noted that the Veteran had several major stressors in 1996, prior to his final period of active duty service, that would have negatively affected his functioning, but did not address whether his final period of service aggravated any cognitive or acquired psychiatric disorder.  The examiner also opined that it was not as likely as not that the Veteran had a current psychiatric disorder that was etiologically related to active service.  Additionally, the examiner indicated that he did not have the requisite training to provide an opinion regarding the effects of in-service chemical exposure on the Veteran.

Upon review, the Board finds the VA examinations of record are inadequate for purposes of determining service connection.  Primarily, the Veteran asserts that his in-service chemical exposure resulted in a current cognitive or acquired psychiatric disorder.  However, none of the examiners to date have opined on the effects of chemical exposure.  Additionally, none of the examiners have addressed all diagnoses of record, including PTSD.  As such, remand is warranted for an additional examination and opinion by an appropriate VA clinician.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2010 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claims of service connection for a cognitive or acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA records dated from February 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for another VA examination with an appropriate examiner to determine the current nature and etiology of any cognitive or acquired psychiatric disorder, to include PTSD, depression, bipolar II disorder, and a mood disorder NOS, to include as due to chemical exposure.  If necessary, multiple examinations should be scheduled.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, Social Security Administration records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is clear and unmistakable (obvious and manifest) that any a cognitive or acquired psychiatric disorder, to include PTSD, depression, bipolar II disorder, and a mood disorder NOS, to include as due to chemical exposure, pre-existed any period of the Veteran's active duty service.  The examiner should note that the Veteran had active duty service from March 1987 to September 1990, from August 1991 to December 1991, and from November 1997 to March 1998.  If it is found that a cognitive or acquired psychiatric disorder pre-existed any period of active duty service, the examiner should specify the evidence upon which this opinion is based.  If a cognitive or acquired psychiatric disorder clearly and unmistakably pre-existed any period of active duty service, the examiner is asked to determine whether it worsened during any period of active duty service.  If it worsened in service, the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a cognitive or acquired psychiatric disorder was not aggravated during any period of the Veteran's active duty service, to include by chemical exposure, and the examiner should identify the evidence upon which this opinion is based.  The examiner should address all diagnoses of record.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  In other words, it is clear and unmistakable that any worsening was due to the natural progression of the disability.
If the Veteran did not have a cognitive or acquired psychiatric disorder that clearly and unmistakably pre-existed service or that was not clearly and unmistakably aggravated by service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cognitive or acquired psychiatric disorder, to include PTSD, depression, bipolar II disorder, and a mood disorder NOS, began in service, was caused by service, or is otherwise related to service, to include as due to chemical exposure.  The examiner should address all diagnoses of record.

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a cognitive or acquired psychiatric disorder, to include PTSD, depression, bipolar II disorder, and a mood disorder NOS, to include as due to chemical exposure.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

